¶21 (concurring) — Under the plain language of GR 15, the trial court erred in ordering the King County Superior Court clerk to replace the names of Ignacio Encarnación and Norma Karla Farias with their initials in the SCOMIS (Superior Court Management Information System) index. Because GR 15 resolves this case, the lead opinion’s analysis of the Ishikawa3 factors is unnecessary.
Madsen, C.J.
¶22 Essentially, Encarnación and Farias want to change a court record so that their status as parties in an unlawful detainer action cannot be discovered by potential landlords. But, altering the existing record in this way makes their involvement in the court proceeding virtually undiscoverable by anyone for any purpose. This result is contrary to the meaning and purpose of GR 15. GR 15 establishes a uniform procedure for the destruction, seal*13ing, and redaction of all court records, but nothing in the rule permits a court to change court records as the trial court did here.
123 I concur in the result reached by the lead opinion.
Discussion
A. Standard of review
¶24 Interpretation of court rules is reviewed de novo. State v. McEnroe, 174 Wn.2d 795, 800, 279 P.3d 861 (2012). The same principles that apply to determine the meaning of statutes apply to determine the meaning of court rules. Id. The goal is to effectuate the intent of the drafters. To this end, when a plain meaning can be determined a court will give effect to the plain meaning as the expression of the drafters’ intent. State v. Chhom, 162 Wn.2d 451, 458, 173 P.3d 234 (2007). “Plain meaning is discerned from reading the rule as a whole, harmonizing its provisions, and using related rules to help identify the legislative intent embodied in the rule.” Id. (citing State v. Williams, 158 Wn.2d 904, 908, 148 P.3d 993 (2006)).
¶25 A trial court’s decision to seal or unseal a court record is reviewed for abuse of discretion. Rufer v. Abbott Labs., 154 Wn.2d 530, 540, 114 P.3d 1182 (2005). The trial court’s ruling that allowed redaction is subject to this abuse of discretion standard. Generally, when a trial court applies the wrong legal standard an abuse of discretion will necessarily be found and the case remanded for the trial court to apply the correct standard. Id. (where the trial court based its decision on an improper rule, we will remand to the trial court to apply the correct rule). To determine whether the legal standard applied by the trial court is the correct legal standard involves a question of law that is reviewed de novo. See Dreiling v. Jain, 151 Wn.2d 900, 908, 93 P.3d 861 (2004).
*14B. General Rule 15 does not permit substitution of initials for parties’ names in the court index
¶26 In 2006, GR 15 was substantially revised in the wake of our decision in Rufer to include detailed procedural as well as substantive provisions governing destruction, sealing, or redaction of a court record. See 2 Karl B. Tegland, Washington Practice: Rules Practice GR 15 author’s cmts. at 54-56 (7th ed. Supp. 2013).
¶27 The electronic records index at issue here is a court record under GR 15(b)(2) and GR 31(c)(4). However, the purported “redaction” of names from the index is not an action authorized under GR 15. “Redaction” is defined as “to protect from examination by the public and unauthorized court personnel a portion or portions [of] a specified court record.” GR 15(b)(5). Under GR 15(b)(4), a motion or order to delete, purge, remove, excise, erase, or redact shall be treated as a motion or order to seal. An order to replace the names of the parties with initials is a change to the record — not a “redaction” as defined in the rule. Accordingly, the trial court’s ruling is not authorized by GR 15’s provisions governing redaction.
¶28 Moreover, an order to redact a record is less restrictive than an order to seal a court record. Yet, even when a court orders a record sealed, the parties’ names must be preserved on the docket and made available to the public. The obvious purpose of the rule is to permit orders that protect a court record’s content from examination and not to protect the identity of the parties, unless otherwise permitted by statute. For example, GR 15(c)(4) provides:
When the clerk receives a court order to seal the entire court file, the clerk shall seal the court file and secure it from public access. All court records filed thereafter shall also be sealed unless otherwise ordered. The existence of a court file sealed in its entirety, unless protected by statute, is available for viewing by the public on court indices. The information on the court indices is limited to the case number, names of the parties, the *15notation “case sealed,” the case type and cause of action in civil cases and the cause of action or charge in criminal cases, except where the conviction in a criminal case has been vacated, section (d) shall apply. The order to seal and written findings supporting the order to seal shall also remain accessible to the public, unless protected by statute.
(Emphasis added.)
¶29 GR 15 also carries forward the important procedural significance of court dockets that identify parties by complete names. GR 15(c)(5)(A) and (C) provide that when a
[court] clerk receives a court order to seal specified court records the clerk shall:
. . . On the docket, preserve the docket code, document title, document or subdocument number and date of the original court records;
[and] [f]ile the order to seal and the written findings supporting the order to seal. Both shall be accessible to the public.
(Emphasis added.) A “docket” is “[a] formal record in which a judge or court clerk briefly notes all the proceedings and filings in a court case.” Black’s Law Dictionary 552 (9th ed. 2009). The docket serves as a table of contents and map of the proceedings for courts, lawyers, and the public to locate court records. Because the docket is an important means to effectuate open administration of justice, a reliable docket sheet serves the fairness and appearance of fairness required under our constitution.
¶30 The importance of the docket was apparent in Washington’s territorial days, when session laws from the first legislative assembly in 1854 required clerks to keep an execution docket as a public record. Laws of 1855, ch. 24, § 234, at 173-74. The law expressly provided, in relevant part, that “the clerk shall enter in said execution docket a statement of each final judgment, rendered at such term, containing 1st. the names, at length, of all the parties!;] 2d. the date *16of the judgment, and against whom rendered.” Id. § 235, at 174 (emphasis added).
¶31 The requirement that parties’ names “at length” be recorded shows early intent that parties’ full names be accessible and not just their initials. Today, GR 15 continues to make the parties’ complete names publicly accessible. If a docket or court index is changed as the trial court allowed here, it becomes undiscoverable by the public. This is clearly inconsistent with Washington’s historical treatment of a docket and the meaning of GR 15.
|32 Use of complete names in dockets has been important in contexts other than indices. For example, where a court file has been destroyed in a criminal case, a docket sheet may substitute for a judgment and sentence because the docket bears a “ ‘minimum indicia of reliability.’ ” State v. Mendoza, 139 Wn. App. 693, 710-11, 162 P.3d 439 (2007) (internal quotation marks omitted) (quoting State v. Blunt, 118 Wn. App. 1, 8, 71 P.3d 657 (2003)), aff’d, 165 Wn.2d 913, 205 P.3d 113 (2009). It is highly unlikely that an entry with only the parties’ initials would bear such indicia of reliability, even if the entry could be found in the first place.
¶33 In short, GR 15 preserves a long-established principle that the complete names of parties are to be listed with the actions to which they are parties.
¶34 There are exceptions, but these exceptions are carefully delimited. For example, in cases of sexual assault and child victims, the court shall not disclose the child’s identity to the public or in any court proceeding or court record. RCW 10.52.100. Courts have used pseudonyms or initials to protect the identity of a child victim pursuant to RAP 3.4. See Marcum v. Dep’t of Soc. & Health Servs., 172 Wn. App. 546, 550, 290 P.3d 1045 (2012) (use of pseudonym to protect the identity of abused and neglected child); see also RCW 13.34.115 (the court may close a hearing when it is in the best interest of the child).
¶35 Washington law recognizes several other areas in which the public has no right of access. Records of juvenile *17justice or care agencies are deemed confidential at the juvenile court level pursuant to RCW 13.50.100 (including juvenile nonoffender, juvenile dependency, truancy, at-risk youth, child in need of services, termination of parental rights, and developmental disability placement records). GR 22(c)(2). Other examples include adoption records, mental illness commitment records, alcohol and drug treatment commitment records, paternity records (except final orders), and confidential name change records.
|36 But here there is no statutory authorization for Encarnación and Farias to protect their identities, as parties to a court proceeding, from the public on the alleged ground that they have suffered discrimination because of a wrongful unlawful detainer action. The trial court’s ruling is contrary to the plain meaning of GR 15 because it allows a change to court records under a theory of redaction that is not permitted even under the more restrictive sealing provisions of GR 15. The language in the court rule is mandatory, not permissive. This case is controlled by the procedural provisions in GR 15.
¶37 The trial court misapplied GR 15 when it ruled that a court record, specifically the court’s electronic records index, could be “redacted” by substituting the initials of parties to an unlawful detainer action for their complete names. Because the trial court misinterpreted and misapplied the law, the court abused its discretion. While remand is the usual course when the trial court misapplies the law, here, as a matter of law, the motion to “redact” must be denied. GR 15 bars changing a court record to reflect the parties’ initials rather than their complete names as parties to the action.
¶38 Finally, rather than deciding this case on the basis of GR 15, the lead opinion decides that the rule is not sufficient by itself and it must be harmonized with article I, section 10 of the Washington State Constitution. Unfortunately, the lead opinion does not adequately consider the procedural provisions in GR 15 that resolve this case. GR 15 *18sets forth clear procedural requirements expressed in mandatory language that the court must follow. The court cannot offer relief where the rule does not permit it.
Conclusion
¶39 Because a change to the court record here is not permitted under GR 15, it is unnecessary to apply the Ishikawa balancing test to determine whether the action may be permitted under Ishikawa. The court should hold that the trial court erred in ordering the Kang County Superior Court clerk to replace Encarnación’s and Farias’s names with their initials in the SCOMIS index because this action is not permitted by GR 15.
¶40 I concur in the result.

 Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982).